DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                             SCOTT CLAPP,
                               Appellant,

                                      v.

                          STATE OF FLORIDA,
                               Appellee.

                              No. 4D14-3886

                             [March 18, 2015]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Fifteenth Judicial Circuit, Palm Beach County; Karen M. Miller, Judge;
L.T. Case No. 2000CF012595AXX and 2002CF001398AXX.

   Scott Clapp, Cross City, pro se.

   No appearance required for appellee.

PER CURIAM.

      We affirm the trial court’s order denying appellant’s rule 3.850
motion, which the court treated as a petition for writ of habeas corpus.
During the course of the proceedings below, the state withdrew the
affidavits charging appellant with a violation of probation (VOP) in the two
lower tribunal case numbers in question. Appellant’s argument concerns
the propriety of a detainer that has been lodged against him based on
warrants issued on the now withdrawn VOP affidavits. Our affirmance is
without prejudice for appellant to request that the arrest warrants be
vacated and, if necessary, to pursue mandamus relief to compel the sheriff
to remove the detainer. See generally Moore v. State, 137 So. 3d 611, 613
(Fla. 4th DCA 2014); Perkins v. State, 766 So. 2d 1173, 1175 (Fla. 5th DCA
2000) (explaining that a mandamus action filed in the circuit court with
jurisdiction over the party improperly lodging the detainer is the proper
remedy where the defendant alleged that he is entitled to removal of the
detainer).

    Affirmed.

GROSS, LEVINE and KLINGENSMITH, JJ., concur.
                      *        *        *

Not final until disposition of timely filed motion for rehearing.




                              -2-